Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4: The prior art, taken alone or in combination, fails to teach a projecting amount δ (mm) at the meniscus position of the curved shape and a thickness T (mm) of the steel piece cast by the mold satisfy a relationship of the following formula (2): 0.05 ≤ δ/T ≤ 0.1.

	The closest prior arts are Eriksson (US 2005/0039876 A1, previously cited) and Harada et al. (JP 2016-007631 A, hereinafter Harada, previously cited). The teachings of Eriksson and Eriksson in view of Harada have been discussed in paragraphs 10 and 11 of previous office action mailed on 10/29/21.
	Harada additionally teaches an electromagnetic stirring device that is disposed entirely along the long side wall on a back side of the pair of long side walls (Fig. 7).
	However, Harada teaches away from using δ/T value greater than 0.04 (para. 17 & 34, Table 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 4, directed to the process of making or using an allowable product, previously is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/25/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/8/2022